Case 2:19-cv-05416-VAP-FFM Document 1 Filed 06/21/19 Page 1 of 7 Page ID #:1




 1      CENTER FOR DISABILITY ACCESS
        Raymond Ballister Jr., Esq., SBN 111282
 2      Phyl Grace, Esq., SBN 171771
        Russell Handy, Esq., SBN 195058
 3      Dennis Price, Esq., SBN 279082
        Mail: PO Box 262490
 4      San Diego, CA 92196-2490
        Delivery: 9845 Erma Road, Suite 300
 5      San Diego, CA 92131
        (858) 375-7385; (888) 422-5191 fax
 6      phylg@potterhandy.com
 7      Attorneys for Plaintiff
 8
 9
10                             UNITED STATES DISTRICT COURT
11                            CENTRAL DISTRICT OF CALIFORNIA

12
        Antonio Fernandez,                       Case No.
13
                 Plaintiff,
14                                               Complaint For Damages And
          v.                                     Injunctive Relief For Violations
15                                               Of: American’s With Disabilities
        Western Signature Properties,            Act; Unruh Civil Rights Act
16      Inc., a California Corporation;
        B & V Enterprises, Inc., a
17      California Corporation; and Does 1-
        10,
18
                 Defendants.
19
20
            Plaintiff Antonio Fernandez complains of Western Signature
21
     Properties, Inc., a California Corporation; B & V Enterprises, Inc., a California
22
     Corporation; and Does 1-10 (“Defendants”), and alleges as follows:
23
24
        PARTIES:
25
        1. Plaintiff is a California resident with physical disabilities. He is
26
     paralyzed from the waist down and uses a wheelchair for mobility.
27
        2. Defendant Western Signature Properties, Inc. owned the real property
28
     located at or about 2716 N. San Fernando Rd., Los Angeles, California, in April

                                            1

     Complaint
Case 2:19-cv-05416-VAP-FFM Document 1 Filed 06/21/19 Page 2 of 7 Page ID #:2




 1   2019.
 2      3. Defendant Western Signature Properties, Inc. owns the real property
 3   located at or about 2716 N. San Fernando Rd., Los Angeles, California,
 4   currently.
 5      4. Defendant B & V Enterprises, Inc. owned Super King Market located at
 6   or about 2716 N. San Fernando Rd., Los Angeles, California, in April 2019.
 7      5. Defendant B & V Enterprises, Inc. owns Super King Market (“Store”)
 8   located at or about 2716 N. San Fernando Rd., Los Angeles, California,
 9   currently.
10      6. Plaintiff does not know the true names of Defendants, their business
11   capacities, their ownership connection to the property and business, or their
12   relative responsibilities in causing the access violations herein complained of,
13   and alleges a joint venture and common enterprise by all such Defendants.
14   Plaintiff is informed and believes that each of the Defendants herein,
15   including Does 1 through 10, inclusive, is responsible in some capacity for the
16   events herein alleged, or is a necessary party for obtaining appropriate relief.
17   Plaintiff will seek leave to amend when the true names, capacities,
18   connections, and responsibilities of the Defendants and Does 1 through 10,
19   inclusive, are ascertained.
20
21      JURISDICTION & VENUE:
22      7. The Court has subject matter jurisdiction over the action pursuant to 28
23   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
24   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
25      8. Pursuant to supplemental jurisdiction, an attendant and related cause
26   of action, arising from the same nucleus of operative facts and arising out of
27   the same transactions, is also brought under California’s Unruh Civil Rights
28   Act, which act expressly incorporates the Americans with Disabilities Act.


                                            2

     Complaint
Case 2:19-cv-05416-VAP-FFM Document 1 Filed 06/21/19 Page 3 of 7 Page ID #:3




 1      9. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
 2   founded on the fact that the real property which is the subject of this action is
 3   located in this district and that Plaintiff's cause of action arose in this district.
 4
 5      FACTUAL ALLEGATIONS:
 6      10. Plaintiff went to the Store in April 2019 with the intention to avail
 7   himself of its supplies and to assess the business for compliance with the
 8   disability access laws.
 9      11. The Store is a facility open to the public, a place of public
10   accommodation, and a business establishment.
11      12. Restrooms are one of the facilities, privileges, and advantages offered
12   by Defendants to patrons of the Store.
13      13. Unfortunately, on the date of the plaintiff’s visit, the defendants failed
14   to provide accessible restrooms.
15      14. Currently, the defendants fail to provide accessible restrooms.
16      15. Ticket dispensers are facilities, privileges, and advantages offered by
17   Defendants to patrons of the Store.
18      16. Unfortunately, on the date of the plaintiff’s visit, the defendants failed
19   to provide an accessible ticket dispenser in the deli area.
20      17. Currently, the defendants fail to provide accessible ticket dispensers.
21      18. By failing to provide accessible facilities the defendants denied the
22   plaintiff full and equal access.
23      19. The failure to provide accessible facilities created difficulty and
24   discomfort for the Plaintiff.
25      20. The defendants have failed to maintain in working and useable
26   conditions those features required to provide ready access to persons with
27   disabilities.
28      21. The barriers identified above are easily removed without much


                                               3

     Complaint
Case 2:19-cv-05416-VAP-FFM Document 1 Filed 06/21/19 Page 4 of 7 Page ID #:4




 1   difficulty or expense. They are the types of barriers identified by the
 2   Department of Justice as presumably readily achievable to remove and, in fact,
 3   these barriers are readily achievable to remove. Moreover, there are numerous
 4   alternative accommodations that could be made to provide a greater level of
 5   access if complete removal were not achievable.
 6      22. Plaintiff will return to the Store to avail himself of its supplies and to
 7   determine compliance with the disability access laws once it is represented to
 8   him that the Store and its facilities are accessible. Plaintiff is currently deterred
 9   from doing so because of his knowledge of the existing barriers and his
10   uncertainty about the existence of yet other barriers on the site. If the barriers
11   are not removed, the plaintiff will face unlawful and discriminatory barriers
12   again.
13      23. Given the obvious and blatant nature of the barriers and violations
14   alleged herein, the plaintiff alleges, on information and belief, that there are
15   other violations and barriers on the site that relate to his disability. Plaintiff will
16   amend the complaint, to provide proper notice regarding the scope of this
17   lawsuit, once he conducts a site inspection. However, please be on notice that
18   the plaintiff seeks to have all barriers related to his disability remedied. See
19   Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
20   encounters one barrier at a site, he can sue to have all barriers that relate to his
21   disability removed regardless of whether he personally encountered them).
22
23   I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
24   WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
25   Defendants.) (42 U.S.C. section 12101, et seq.)
26      24. Plaintiff re-pleads and incorporates by reference, as if fully set forth
27   again herein, the allegations contained in all prior paragraphs of this
28   complaint.


                                               4

     Complaint
Case 2:19-cv-05416-VAP-FFM Document 1 Filed 06/21/19 Page 5 of 7 Page ID #:5




 1      25. Under the ADA, it is an act of discrimination to fail to ensure that the
 2   privileges, advantages, accommodations, facilities, goods and services of any
 3   place of public accommodation is offered on a full and equal basis by anyone
 4   who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
 5   § 12182(a). Discrimination is defined, inter alia, as follows:
 6            a. A failure to make reasonable modifications in policies, practices,
 7               or procedures, when such modifications are necessary to afford
 8               goods,     services,   facilities,   privileges,     advantages,   or
 9               accommodations to individuals with disabilities, unless the
10               accommodation would work a fundamental alteration of those
11               services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
12            b. A failure to remove architectural barriers where such removal is
13               readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
14               defined by reference to the ADA Standards.
15            c. A failure to make alterations in such a manner that, to the
16               maximum extent feasible, the altered portions of the facility are
17               readily accessible to and usable by individuals with disabilities,
18               including individuals who use wheelchairs or to ensure that, to the
19               maximum extent feasible, the path of travel to the altered area and
20               the bathrooms, telephones, and drinking fountains serving the
21               altered area, are readily accessible to and usable by individuals
22               with disabilities. 42 U.S.C. § 12183(a)(2).
23      26. When a business provides facilities such as a restroom, it must provide
24   an accessible restroom.
25      27. Here, no such accessible restrooms have been provided.
26      28. When a business provides facilities such as a ticket dispenser, it must
27   provide an accessible ticket dispenser.
28      29. Here, no such accessible ticket dispenser has been provided.


                                               5

     Complaint
Case 2:19-cv-05416-VAP-FFM Document 1 Filed 06/21/19 Page 6 of 7 Page ID #:6




 1      30. The Safe Harbor provisions of the 2010 Standards are not applicable
 2   here because the conditions challenged in this lawsuit do not comply with the
 3   1991 Standards.
 4      31. A public accommodation must maintain in operable working condition
 5   those features of its facilities and equipment that are required to be readily
 6   accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
 7      32. Here, the failure to ensure that the accessible facilities were available
 8   and ready to be used by the plaintiff is a violation of the law.
 9
10   II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
11   RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
12   Code § 51-53.)
13      33. Plaintiff repleads and incorporates by reference, as if fully set forth
14   again herein, the allegations contained in all prior paragraphs of this
15   complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
16   that persons with disabilities are entitled to full and equal accommodations,
17   advantages, facilities, privileges, or services in all business establishment of
18   every kind whatsoever within the jurisdiction of the State of California. Cal.
19   Civ. Code §51(b).
20      34. The Unruh Act provides that a violation of the ADA is a violation of the
21   Unruh Act. Cal. Civ. Code, § 51(f).
22      35. Defendants’ acts and omissions, as herein alleged, have violated the
23   Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
24   rights to full and equal use of the accommodations, advantages, facilities,
25   privileges, or services offered.
26      36. Because the violation of the Unruh Civil Rights Act resulted in difficulty,
27   discomfort or embarrassment for the plaintiff, the defendants are also each
28   responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-


                                              6

     Complaint
Case 2:19-cv-05416-VAP-FFM Document 1 Filed 06/21/19 Page 7 of 7 Page ID #:7




 1   (c).)
 2
 3             PRAYER:
 4             Wherefore, Plaintiff prays that this Court award damages and provide
 5   relief as follows:
 6           1. For injunctive relief, compelling Defendants to comply with the
 7   Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
 8   plaintiff is not invoking section 55 of the California Civil Code and is not
 9   seeking injunctive relief under the Disabled Persons Act at all.
10           2. Damages under the Unruh Civil Rights Act, which provides for actual
11   damages and a statutory minimum of $4,000 for each offense.
12           3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
13   to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
14
     Dated: June 18, 2019                 CENTER FOR DISABILITY ACCESS
15
16
                                          By:
17
18                                        ____________________________________

19                                               Russell Handy, Esq.
                                                 Attorney for plaintiff
20
21
22
23
24
25
26
27
28


                                                7

     Complaint
